IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA 


                                  January 2018 Term
                                  _______________                      FILED
                                    No. 17-0496                   February 20, 2018
                                                                       released at 3:00 p.m.
                                  _______________                  EDYTHE NASH GAISER, CLERK

                                                                   SUPREME COURT OF APPEALS

                                                                        OF WEST VIRGINIA

                                  In re K.E. & K.E.

       ____________________________________________________________

                  Appeal from the Circuit Court of McDowell County 

                     The Honorable Booker T. Stephens, Judge

                           Civil Action Nos. 16-JA-035, 036 


                REVERSED AND REMANDED WITH DIRECTIONS 


       ____________________________________________________________

                             Submitted: January 23, 2018 

                              Filed: February 20, 2018 


 William O. Huffman, Esq.                  Patrick Morrisey, Esq. 

 Law Office of William O. Huffman          Attorney General 

 Princeton, West Virginia                  S. L. Evans, Esq.

 Counsel for the Petitioners               Assistant Attorney General 

 C.G. and K.G. 	                           Charleston, West Virginia 

                                           Counsel for the Respondent 

                                           Department of Health and Human 

                                           Resources



Philip A. LaCaria, Esq. 

Law Office of Philip A. LaCaria 

Welch, West Virginia 

Guardian ad Litem to K.E. and K.E. 



JUSTICE WALKER delivered the Opinion of the Court. 

                              SYLLABUS BY THE COURT 




              1.     “Although conclusions of law reached by a circuit court are subject to

de novo review, when an action, such as an abuse and neglect case, is tried upon the facts

without a jury, the circuit court shall make a determination based upon the evidence and

shall make findings of fact and conclusions of law as to whether such child is abused or

neglected. These findings shall not be set aside by a reviewing court unless clearly

erroneous. A finding is clearly erroneous when, although there is evidence to support the

finding, the reviewing court on the entire evidence is left with the definite and firm

conviction that a mistake has been committed. However, a reviewing court may not

overturn a finding simply because it would have decided the case differently, and it must

affirm a finding if the circuit court’s account of the evidence is plausible in light of the

record viewed in its entirety.” Syllabus Point 1, In Interest of Tiffany Marie S., 196 W. Va.

223, 470 S.E.2d 177 (1996).



              2.     “West Virginia Code § 49-3-1(a) provides for grandparent preference

in determining adoptive placement for a child where parental rights have been terminated

and also incorporates a best interests analysis within that determination by including the

requirement that the DHHR find that the grandparents would be suitable adoptive parents

prior to granting custody to the grandparents. The statute contemplates that placement with

grandparents is presumptively in the best interests of the child, and the preference for

grandparent placement may be overcome only where the record reviewed in its entirety

                                              i
establishes that such placement is not in the best interests of the child.” Syllabus Point 4,

Napoleon S. v. Walker, 217 W. Va. 254, 617 S.E.2d 801 (2005).



              3.     “By specifying in West Virginia Code § 49-3-1(a)(3) that the home

study must show that the grandparents ‘would be suitable adoptive parents,’ the Legislature

has implicitly included the requirement for an analysis by the Department of Health and

Human Resources and circuit courts of the best interests of the child, given all

circumstances of the case.” Syllabus Point 5, Napoleon S. v. Walker, 217 W. Va. 254, 617

S.E.2d 801 (2005).




                                             ii
WALKER, Justice:


              Twins K.E. and K.E.1 were born dependent on drugs in April 2016. The

West Virginia Department of Health and Human Resources (DHHR) immediately placed

the Twins in foster care. Later, the Circuit Court of McDowell County terminated the

parental rights of their biological parents, and both their foster parents and their paternal

grandparents sought to provide the Twins with a permanent home. Relying on the

“grandparent preference” contained in West Virginia Code § 49-4-114(a)(3) (2015), the

circuit court selected the grandparents for permanent placement.



              At issue here is whether the circuit court correctly applied the grandparent

preference in permanently placing the Twins. On the particular circumstances of the

Twins’ case, and in light of our prior guidance regarding the application of that preference,

we conclude that it did not. Accordingly, we reverse the circuit court’s order awarding

permanent placement of the Twins to their paternal grandparents and remand this matter to

the circuit court for entry of an order requiring DHHR to gradually transition K.E. and K.E.

to the custody of C.G. and K.G., their foster parents.




       1
         We follow our traditional practice in cases involving sensitive facts and use initials
to identify the parties rather than their full names. See In the Matter of Scottie D., 185
W.Va. 191, 192 n.1, 406 S.E.2d 214, 215 n.1 (1991).

                                              1

               I. FACTUAL AND PROCEDURAL BACKGROUND 


             The Twins were born in April 2016 at Welch Community Hospital in

McDowell County. Their mother, R.E., tested positive for cocaine, benzodiazepines, and

Suboxone at their birth. Following delivery, the Twins tested positive for cocaine and

showed signs of withdrawal. They were immediately transferred from Welch Community

Hospital to Carilion Roanoke Memorial Hospital in Roanoke, Virginia (Roanoke

Memorial), for treatment of their withdrawal symptoms. They remained at Roanoke

Memorial for the first few weeks of their lives. R.E. did not accompany them from Welch,

West Virginia, to Roanoke, Virginia, approximately 140 miles away.



             DHHR immediately took protective custody of the Twins. DHHR did not

consider granting protective custody of the Twins to a member of R.E.’s family because

she had previously told DHHR that they were not “appropriate.” Instead, DHHR placed

the Twins with foster parents C.G. and K.G., who also cared for the Twins’ older, half-

brother T.N.2 C.G. and K.G. reside in Mercer County, West Virginia, where they work

and care for seven (7) other children. Yet, either C.G. or K.G. remained with the Twins at

Roanoke Memorial through the Twins’ hospitalization.         No member of the Twins’

biological family visited them at Roanoke Memorial or asked DHHR to do so.




      2
        C.G. and K.G. adopted T.N. in November 2016. R.E. is the biological mother of
both T.N. and the Twins.

                                            2

             DHHR did not know the identity of the Twins’ biological father when they

were born in April 2016. In May 2016, however, R.E.’s long-time boyfriend, E.N., told

DHHR that he was “most likely” the Twins’ father. This could not be confirmed by DNA

testing, though, until September 2016 due to E.N.’s lack of cooperation. According to

DHHR reports, no biological relatives of the Twins—including E.N.’s parents—had

expressed interest in giving the Twins a home as of November 2016. The Twins’ biological

parents, E.N. and R.E., stopped attending proceedings in the Twins’ abuse and neglect case

after May 2016, and they made no efforts to enter drug rehabilitation as directed by DHHR.

Concluding that the biological parents’ actions “borderline[d] on abandonment,” the circuit

court terminated their parental rights in December 2016. Meanwhile, the Twins remained

in C.G. and K.G’s care. As of November 2016, C.G. and K.G had retained counsel and

gained intervenor status in the Twins’ abuse and neglect case.



             In late December 2016 or early January 2017, E.N.’s mother, M.D. (the

Twins’ paternal grandmother), contacted Child Protective Services Worker Amanda

Starling (Starling) seeking permanent custody of the Twins. M.D. and Starling were

already acquainted.     They had met because M.D. and her husband, D.D. (the

Grandparents), served as guardians to another daughter of E.N.—the Twins’ half-sister.

Starling followed up on M.D.’s call with a home visit. She then referred the case to

DHHR’s adoption unit, where it was assigned to Lydia Lambert (Lambert), Region IV

Adoption Specialist, in approximately January 2017.


                                            3

              The circuit court held a review hearing on March 23, 2017 to address the

Twins’ permanent placement.3        During the hearing, the Twins’ guardian ad litem

recommended that the Twins remain with the foster parents, C.G. and K.G. Lambert,

speaking on behalf of DHHR, recommended that the Twins be permanently placed with

the Grandparents because they were an approved foster home and they were guardians to

the Twins’ half-sister. Lambert also stated that M.D. had told DHHR employee Marsha

Phillips (Phillips) that she was interested in caring for the Twins if they were, in fact, her

son’s children, as early as August 2016.



              The circuit court then questioned M.D., who confirmed that she had

expressed interest in the Twins to Phillips in August 2016. She further represented that she

had told the Twins’ foster mother that she wanted to care for the Twins if they proved to

be her biological grandchildren. M.D. also stated that she called Starling “500 times” about

the matter before late December 2016 or early January 2017. In response to questioning

by the court, Starling flatly denied that M.D. contacted her before late December 2016 or

early January 2017.




       3
         Counsel for DHHR, R.E., and E.N. appeared at the hearing, as did Starling and
Lambert. C.G. and K.G. appeared by counsel and in person. Although M.D. was not a
party to the Twins’ abuse and neglect proceeding, the circuit court invited M.D. to
participate in the hearing after learning that she was waiting in the courtroom hallway. The
circuit court also noted on the record during the March 2017 hearing that M.D. had
submitted a letter. That letter was not included in the Appendix Record.

                                              4

              During the March 2017 hearing, it became apparent that the Twins’

biological parents, R.E. and E.N., remained a part of the Grandparents’ lives. Starling

testified that, in September 2016, she notified R.E. and E.N. of the Twins’ paternity by

calling the only contact telephone number they had given her—the Grandparents’ home.

Upon calling that telephone number, Starling spoke directly to R.E., who then shared the

test results with E.N., who was also present in the home at the time. Starling also testified

that E.N. entered the Grandparents’ home while she conducted the home visit in late 2016

or early 2017. Finally, Starling testified that R.E. and E.N. live a few doors down from the

Grandparents, in a house owned by the Grandparents. According to Starling, when parental

rights are terminated due to drug use and the biological parent has not attempted

rehabilitation, “there is no contact to be made between the terminated parents and the

children.”



              Approximately one month later, on April 26, 2017, the circuit court ruled that

the Twins should be permanently placed with their Grandparents. The circuit court

explained,

              This goes against the recommendation of the guardian ad litem,
              but I feel that since these children are so young that—that they
              will not be affected. If they were much older, I think we—we
              would have a—would have a different outlook and a different
              result, but they’re one-year-old children or no more than two.
              They’re still babies. Also, I defer to blood relatives, I’ll just
              tell you, whenever that’s possible. Plus, the grandparents have
              a—is it a [sic.] half-sister? . . . That you already have of [the
              Twins]. So that will be the Court’s ruling. . . . —in the best
              interest of these children that they be returned to the
              grandparents.
                                                5

                The circuit court memorialized its bench ruling by Order entered on May 1,

2017. C.G. and K.G. now appeal that order.



                               II. STANDARD OF REVIEW

                We previously have explained the dual standard we apply when reviewing

abuse and neglect cases such as this:

                Although conclusions of law reached by a circuit court are
                subject to de novo review, when an action, such as an abuse
                and neglect case, is tried upon the facts without a jury, the
                circuit court shall make a determination based upon the
                evidence and shall make findings of fact and conclusions of
                law as to whether such child is abused or neglected. These
                findings shall not be set aside by a reviewing court unless
                clearly erroneous. A finding is clearly erroneous when,
                although there is evidence to support the finding, the reviewing
                court on the entire evidence is left with the definite and firm
                conviction that a mistake has been committed. However, a
                reviewing court may not overturn a finding simply because it
                would have decided the case differently, and it must affirm a
                finding if the circuit court’s account of the evidence is plausible
                in light of the record viewed in its entirety.4


                With this standard at the fore, we consider the sole issue raised on appeal:

whether the circuit court in this case correctly applied the grandparent preference found in

West Virginia Code § 49-4-114(a)(3) in light of this Court’s prior guidance.




       4
           Syl. Pt. 1, In Interest of Tiffany Marie S., 196 W. Va. 223, 470 S.E.2d 177 (1996).

                                                6

                                    III. ANALYSIS 


             On appeal, C.G. and K.G. argue that a permanent placement with the

Grandparents is not in the Twins’ best interest. They acknowledge the effect of the

grandparent preference, but contend that the circuit court failed to account for pertinent

record evidence that must be considered in conjunction with that preference, namely that

(a) the Twins’ biological parents—whose parental rights have been terminated—have free

access to the Grandparents’ home and live but two doors down the street in a home owned

by the Grandparents; and (b) the Grandparents likely knew as early as May 2016 that the

Twins were their grandchildren, yet took minimal steps to visit them or to obtain custody

until December 2016. The Twins’ guardian ad litem filed a brief in which he echoes C.G.

and K.G.’s arguments. Conversely, DHHR contends that the circuit court did not abuse its

discretion by placing the Twins with their Grandparents because C.G. and K.G. failed to

overcome the grandparent preference before the circuit court. We will examine the

grandparent preference, then each of C.G. and K.G.’s arguments, in turn.



             The grandparent preference at issue in this case appears in West Virginia

Code § 49-4-114(a)(3). That subsection states:

             For purposes of any placement of a child for adoption by the
             department, the department shall first consider the suitability
             and willingness of any known grandparent or grandparents to
             adopt the child. Once grandparents who are interested in
             adopting the child have been identified, the department shall
             conduct a home study evaluation, including home visits and
             individual interviews by a licensed social worker. If the
             department determines, based on the home study evaluation,
             that the grandparents would be suitable adoptive parents, it
                                          7
               shall assure that the grandparents are offered the placement of
               the child prior to the consideration of any other prospective
               adoptive parents.[5]


               As we have previously explained, “[t]he Legislature adopted the so-called

‘grandparent preference’ to govern the adoption of children whose parents’ parental rights

have been terminated through abuse and neglect proceedings.”6



               The preference is just that—a preference. It is not absolute. As this Court

has emphasized, the child’s best interest remains paramount:

               West Virginia Code § 49-3-1(a) provides for grandparent
               preference in determining adoptive placement for a child
               where parental rights have been terminated and also
               incorporates a best interests analysis within that determination
               by including the requirement that the DHHR find that the
               grandparents would be suitable adoptive parents prior to
               granting custody to the grandparents. The statute contemplates
               that placement with grandparents is presumptively in the best
               interests of the child, and the preference for grandparent
               placement may be overcome only where the record reviewed
               in its entirety establishes that such placement is not in the best
               interests of the child.

               By specifying in West Virginia Code § 49-3-1(a) that the home
               study must show that the grandparents “would be suitable
               adoptive parents,” the Legislature has implicitly included the

      5
        In 2015, the West Virginia Legislature recodified Chapter 49 of the West Virginia
Code relating to Child Welfare. The grandparent preference, which was originally set forth
in West Virginia Code § 49-3-1(a), is now codified at § 49-4-114(a)(3). The statutory text
relevant to the grandparent preference was not changed.
      6
          In re Elizabeth F., 225 W. Va. 780, 786, 696 S.E.2d 296, 302 (2010).



                                               8

                requirement for an analysis by the Department of Health and
                Human Resources and circuit courts of the best interests of the
                child, given all circumstances of the case.[7]


                In short, “[t]he grandparent preference must be considered in conjunction

with [this Court’s] long standing jurisprudence that ‘the primary goal in cases involving

abuse and neglect . . . must be the health and welfare of the children.’”8



                In this case, while the circuit court couched its permanency decision in terms

of the Twins’ best interests, it made plain during the March 2017 review hearing that its

decision rested in large part on its avowed deference to “blood relatives.”9 The circuit

court’s deference veers impermissibly close to the erroneous belief that “the grandparent

preference [is an] absolute directive to place children with their grandparents in all

circumstances.”10 That belief, by itself, is clear legal error given this Court’s earlier




       7
           Syl. Pts. 4 and 5, Napoleon S. v. Walker, 217 W. Va. 254, 617 S.E.2d 801 (2005).
       8
          In re Hunter H., 227 W. Va. 699, 703, 715 S.E.2d 397, 401 (2011) (quoting Syl.
Pt. 3, in part, In re Katie S., 198 W.Va. 79, 479 S.E.2d 589 (1996)).
       9
         We have previously observed that West Virginia law does not grant a permanency
preference to blood relatives, generally. See Kristopher O. v. Mazzone, 227 W. Va. 184,
193, 706 S.E.2d 381, 390 (2011). The grandparent preference is the sole exception to that
rule, and, even then, the preference is tempered by consideration of the child’s best
interests. Id.
       10
            In re Elizabeth F., 225 W. Va. at 786, 696 S.E.2d at 302.



                                               9

guidance that the preference must be considered in conjunction with the health and welfare

of the child.11



                  Setting aside the circuit court’s erroneous conception of the statutory

grandparent preference, our review of the entire record in this case leaves the Court with

the firm conviction that the circuit court mistakenly concluded that the Twins’ best interests

are served by permanently placing them with their Grandparents. First, as recounted above,

CPS Worker Starling testified that the Twins’ biological parents live in a house owned by

the Grandparents, and which is located two doors down from the Grandparents’ own home.

Starling’s testimony is unrebutted. Not only do the Twins’ biological parents live within

eyeshot of the Grandparents, they also appear to use the Grandparents’ home as their own.

They receive official telephone calls there. E.N., the Twins’ biological father, enters the

Grandparents’ home unannounced. The Twins’ biological parents’ proximity and access

to the Grandparents’ home renders their permanent placement there untenable.



                  This Court has reversed a circuit court’s decision to place minor children

with their grandparents in similar circumstances to ensure that the children’s best interests




       11
            In re Hunter H., 227 W. Va. at 703, 715 S.E.2d at 401.



                                               10 

are served.12 In In re Elizabeth F., this Court reversed the circuit court’s grant of custody

of four minor children to their maternal grandmother, despite the grandparent preference.

There, the record revealed that the grandmother had refused to shield the minor children

from the “negative influences” of her adult children.13 Specifically, the grandmother

permitted the children’s mother “to live in her home while [the mother] was using and

abusing drugs”, and the children’s uncle to live in a trailer behind the grandmother’s house

despite his numerous CPS referrals.14



                    Similarly, in In re T.R., this Court refused to place a child with his maternal

grandparents where the record showed that the grandparents resided in the same “family

compound” as the child’s mother, whose parental rights to T.R. were previously

terminated.15 This Court explained,

                    Following our review of the record on appeal, we find no
                    factual basis for petitioner’s claim that the DHHR failed to
                    consider the grandparents as a potential relative placement. It
                    is clear from the record on appeal that a DHHR case worker
                    visited the grandparents’ home and that the DHHR knew that
                    the grandparents and petitioner were a close family who lived

       12
          See In re Elizabeth F., 225 W. Va. at 785–87, 696 S.E.2d at 301–03; see also In
re T.R., App. No. 15-1235, 2016 WL 3165801, at *3 (W. Va. June 6, 2016) (memorandum
decision).
       13
            Id., 225 W. Va. at 785, 696 S.E.2d at 301.

       14
            Id. 

       15
            In re T.R., 2016 WL 3165801 at *2. 




                                                   11 

                 in close proximity to one another. According to the DHHR,
                 the grandparents were considered for placement in the
                 beginning of the case and ultimately found to be unsuitable.[16]


                 Despite hearing Child Protective Services Worker Starling’s testimony on

this topic, the circuit court not only granted permanency to the Grandparents, but did so

with no direction to the Grandparents as to the importance of shielding the Twins from

R.E. and E.N. According to the unrebutted evidence before the circuit court, when parental

rights are terminated due to drug use, and the biological parent has not attempted

rehabilitation, as is the case here, “there is no contact to be made between the terminated

parents and the children.” While DHHR represented at oral argument that it has verbally

instructed the Grandparents not to permit R.E. and E.N. to access the Twins, it also

admitted that there is nothing in writing to that effect. Even if there were, R.E. and E.N.’s

undisputed physical proximity to the Grandparents’ home would make that instruction

impossible to follow.



                 Moreover, the circuit court gave little consideration to the bond developed

by the Twins with C.G. and K.G., their foster parents, and T.N., their half-brother, during

the Twins’ first seventeen months of life. C.G. and K.G. solely cared for the Twins from

their birth in April 2016 to approximately April 26, 2017, the date the circuit court awarded

permanent placement to the Grandparents. From that date until June 9, 2017, the Twins



       16
            Id. at *3.

                                               12 

were gradually transitioned to the Grandparents’ home. Thus, C.G. and K.G. were part of

the Twins’ lives from April 2016 until June 2017.            Also, C.G. and K.G.—not the

Grandparents—saw the Twins through their hospital stay.



                This Court has previously stressed the importance of the “continuity of

relationships, surroundings and environmental influence” during a child’s first three years

of life.17 These early years are truly formative because, “[i]n their simple everyday

activities, infants and toddlers form the foundations of all later development.”18 Thus, the

Twins’ best interests require that the bonds they formed with C.G. and K.G. in their first

seventeen months of life not be short-changed.



                In contrast, the Grandparents had never met the Twins as of April 26, 2017,

when the circuit court ordered that the Twins should be permanently placed with them.

DHHR contends that the Grandparents delayed asserting their claim to the Twins until

DNA testing confirmed that the Twins were, in fact, their son’s children.19 E.N., however,


       17
          See In Interest of Carlita B., 185 W. Va. 613, 623, 408 S.E.2d 365, 375 (1991)
(citing J. Goldstein, A. Freud & J. Solnit, Beyond the Best Interests of the Child 32–33
(1973)).
       18
            Id. (citing B. L. White, The First Three Years of Life, preface (1985)).
       19
          At oral argument, counsel for Respondent DHHR represented that M.D. was wary
of offering to care for the Twins before paternity was established, conclusively, because
her son, E.N., had previously claimed to be the father of another of R.E.’s children, when,
in fact, he was not. While we do not doubt counsel’s veracity, we do not find support for
this representation in this case’s Appendix Record.

                                               13 

reported to Starling in May 2016—when the Twins were approximately one month old—

that he was “most likely” their father. Despite their son’s belief that he was the Twins’

father, the Grandparents waited until at least August 2016 (when the Twins were

approximately four months old) to make any DHHR employee aware of their interest in

the Twins, and until March 2017 (when the Twins were approximately eleven months old)

to attend a hearing in the Twins’ court case. For example, the Grandparents did not appear

at the November or December 2016 hearings where the circuit court considered, and

ultimately terminated, E.N. and R.E.’s parental rights, even though it was confirmed in

September 2016 that E.N. was the Twins’ biological father.



                This “wait and see” approach contrasts starkly with the actions of C.G. and

K.G., who accepted responsibility for the Twins at their births and obtained intervenor

status in the Twins’ abuse and neglect proceeding in November 2016.               Had the

Grandparents wanted to build a relationship with the Twins before April 26, 2017, they

could have done the same and sought visitation. In Napoleon S., this Court explained that

it would not fault the petitioning grandparents for failing to develop a relationship with

their minor grandson because they had intervened in his abuse and neglect proceeding to

secure visitation.20 Here, the Grandparents never took that first step, and so they are not

entitled to the same credit.




       20
            Napoleon S., 217 W. Va. at 262, 617 S.E.2d at 809.

                                             14 

              At first blush, this case presents a near perfect balance between the

Grandparents (an approved foster home, guardianship of the Twins’ half-sister) and the

foster parents, C.G. and K.G. (an approved foster home, adoption of the Twins’ half-

brother). And, were that the only record evidence, then we likely could have found little

fault with the circuit court’s application of the grandparent preference. However, viewed

in its entirety, the record in this case establishes that the placement options presented to the

circuit court were not evenly balanced. The undisputed and glaring facts about the presence

of the biological parents in and around the home in which the Twins were to be placed, not

to mention the steadfast opposition of the guardian ad litem, cannot be overlooked in the

analysis of the best interest of the Twins, which must control. Because those interests are

best served by permanent placement with C.G. and K.G., not their Grandparents, the Twins

must be placed permanently with their foster parents.



              We are mindful that this is yet another disruption in the Twins’ young lives.

However, we simply cannot overlook the physical proximity of the Twins’ biological

parents to the Grandparents’ home—even after the circuit court placed the Twins there,

and with no direction to DHHR on this point. As explained above, DHHR’s solution, an

oral warning to the Grandparents to keep E.N. and R.E. away from the Twins, can hardly

suffice when E.N. and R.E. live only two doors down the street from the Twins, in a house

owned by the Grandparents. We also recognize that the foster care system faces an excess

of children in need of care and a shortage of suitable placements, and we do not mean either

DHHR or circuit courts to disregard grandparents as a preferred placement option. The
                                         15 

current systemic overload, however, cannot justify abandoning “the polar star by which

decisions must be made which affect children”21—their best interests.



                Upon remand, the Circuit Court of McDowell County shall promptly

convene parties and counsel and conduct a hearing on the most effective means of gradually

transitioning the Twins from their Grandparents to C.G. and K.G.22 The transition of these

children should be accomplished in a gradual manner that most effectively serves the best

interests of the children.23




       21
         In re Hunter H., 231 W. Va. at 123–24, 744 S.E.2d at 233 (citing Michael K.T. v.
Tina L.T., 182 W.Va. 399, 405, 387 S.E.2d 866, 872 (1989)).
       22
            See Syl. Pt. 8, in part, In re Jonathan G., 198 W. Va. 716, 482 S.E.2d 893 (1996).
       23
         See Kristopher O., 227 W. Va. at 194, 706 S.E.2d at 391 (“[I]t has been long
understood that the law governing child custody directs that a child’s best interests are
served by a gradual transition to a new home.”); Syl. Pt. 3, in part, James M. v. Maynard,
185 W. Va. 648, 408 S.E.2d 400 (1991) (“It is a traumatic experience for children to
undergo sudden and dramatic changes . . . . Lower courts in cases such as these should
provide, whenever possible, for a gradual transition period, especially where young
children are involved. Further, such gradual transition periods should be developed in a
manner intended to foster the emotional adjustment of the children to this change and to
maintain as much stability as possible in their lives.”).



                                               16 

              The circuit court may also consider setting a visitation schedule for the

Grandparents and the Twins’ half-sister during this hearing, although those visits may not

occur unsupervised at the Grandparents’ home.24



                                   IV. CONCLUSION

              The circuit court’s May 1, 2017 order placing custody of K.E. and K.E. with

their Grandparents is hereby reversed and this case is remanded for entry of an order

gradually transitioning K.E. and K.E. from their Grandparents to their foster parents, C.G.

and K.G. The Clerk is directed to issue the mandate contemporaneously herewith.



                                                    Reversed and Remanded with Directions.




       24
         We also caution that “the Grandparent Visitation Act automatically vacates a
grandparent visitation order after a child is adopted by a non-relative.” Syl. Pt. 3, in part,
In re Hunter H., 231 W. Va. at 118, 744 S.E.2d at 228.

                                             17